 420 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  United Food & Commercial Workers International 
Union, Local 700 (Kroger Limited Partnership) 
and 
Laura Sands.  
Case 
25ŒCBŒ008896
 September 
10, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS
 MISCIMARRA
, HIROZAWA
, JOHNSON
, AND SCHIFFER
 This case concerns the timing of a union™s notification 
to employees subject to a union
-security clause of the 
specific amount of reduced fees and dues they would pay 
if they become no
nmembers and object to paying for 
union activities not germane to its duties as their colle
c-tive
-bargaining representative.  Under established Board 
precedent, a union is not required to calculate and pr
o-vide such detailed information until an employee ele
cts 
nonmember status and then takes the additional step of 

objecting to paying for nonrepresentational expenses.  
Here, the Union properly relied on that precedent when it 
did not advise the Charging Party of the specific amount 

of the reduced dues and fee
s applicable to nonmember 
objectors upon her hire by Kroger Limited Partnership 
(Employer), but did timely provide her with that info
r-mation once she resigned her membership and requested 
objector status.  The General Counsel and the Charging 
Party concede
 that the Union complied with Board law, 
but nevertheless argue that we should overrule that pre
c-edent.  They urge us to hold that the duty of fair repr
e-sentation requires every union to provide each one of its 

represented employees with specific reduced p
ayment 
information when the union first informs the employee of 

her obligations under a union
-security clause, even in the 
absence of an employee request for information about or 
objection to the union™s regular fees and dues.  The 
Charging Party argues th
at decisions of the Supreme 
Court and the United States 
courts of 
appeals compel us 
to make this change.  We have carefully considered these 

arguments.  We have concluded, however, that the 

Board™s established rule is not only permissible, but also 
that it
 strikes the most reasonable balance between the 
competing interests at stake.  Accordingly, we have d
e-cided to adhere to our precedent.
1 1 On March 7, 2008, Administrative Law Judge C. Richard Misere
n-
dino issued the attached decision.  The General Counsel and the Char
g-
ing Party filed exceptions, the Respondent filed an answering brief, and 
the Charging Party filed a reply brief.
 The
 National Labor Relations Board has considered the decision and 
the record in light of the exceptions and briefs and has decided to a
f-firm the judge™s rulings, findings, and conclusions and to adopt the 
recommended Order. 
 I. In revisiting this issue, we are mindful that the United 
States Court of Appeals for the District of Columbia Ci
r-cuit has reached a different conclusion.  That court has 
concluded that a union must provide specific reduced 
payment information to all employees when it initially 
notifies them of their obligations under a union
-security 
clause.
2  But, in examining the cou
rt™s rationale, we b
e-lieve the court erroneously read the Supreme Court™s 
decision in 
Chicago Teachers Union, Local 1 v. Hudson,
 475 U.S. 292 (1986), to compel the result it reached.  
Below, we explain why we believe 
Hudson 
in fact does 
not compel a 
particular result on this issue.  Then, appl
y-ing the duty of fair representation standard,
3 we examine 
new employees™ need for detailed reduced payment i
n-formation before they have asserted their right to be a 
nonmember objector.  We then consider the burd
en on 
unions to calculate and provide that information in their 

initial notices to employees.  Finally, we explain why, in 
our view, the balance of interests does not warrant co
m-pelling unions to include more specific reduced payment 
information in those i
nitial notices.
 II. The facts are undisputed.
4  The Union is the exclusive 
bargaining representative of multiple bargaining units of 
employees of the Employer.  The Union and the E
m-ployer were parties to a collective
-bargaining agreement 
that required, as 
a condition of employment, that all ba
r-gaining unit employees join or pay fees to the Union.  
The Employer hired Charging Party Laura Sands on D
e-cember 10, 2004, to work at its Crawfordsville, Indiana 
facility.  
 On January 11, 2005,
5 the Union sent Sands 
a me
m-bership application packet and notice advising her of her 

right to be and remain a nonmember of the Union and to 
object to paying any fees or dues not germane to the U
n-ion™s representational duties.  The notice stated, in part:
 The right by law, to be
long to the Union and to partic
i-pate in its affairs is a very important right.  Currently, 
you also have the right to refrain from becoming a 
member of the Union.  If you choose this option, you 
may elect to satisfy requirements of a contractual union 

secu
rity provision by paying the equivalent of an initi
a-tion fee and monthly dues to the Union.  In addition, 

non
-members who object to payment in full of the 
2 Penrod v. NLRB
, 203 F.3d 41 (D.C. Cir. 2000); 
Abrams v. Co
m-munications Workers of America
, 59 F.3d 1373 (D.C. Cir. 1995).
 3  Ford Motor Co. v. Huffman
, 345 U.S. 330, 338 (1953).
 4 The parties in this case waived a hearing and submitted a joint m
o-
tion and stipulation of 
facts to the judge.  
 5 All dates hereafter are in 2005, unless otherwise noted.
 361 NLRB No. 39
                                                                                                    FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 421 equivalent of dues and fees may file written objections 
to funding expenditures that are not germane 
to the U
n-ion™s duties as your agent for collective bargaining.  If 
you choose to be an objector, your financial obligation 
will be reduced very slightly.  Individuals who choose 

to file such objections should advise the Union in wri
t-ing at its business add
ress of this choice.  The Union 

will then advise you of the amounts which you must 

pay and how these amounts are calculated, as well as 
any procedures we have for challenging our comput
a-tions.
6 On January 25, the Union sent Sands another applic
a-tion packet
 and a letter setting forth the applicable initi
a-tion fees and dues.  Sands joined the Union a few days 
later.  On June 25, however, Sands resigned her membe
r-ship and objected to paying fees for any purpose other 
than collective bargaining, contract admini
stration, and 
grievance adjustment.  In response, the Union promptly 
notified Sands that its auditors had calculated the amount 
of expenses attributable to the Union™s representational 
duties to be 86.07 percent and that her monthly financial 
core fee woul
d, therefore, be $21.84.  This amount repr
e-sented a reduction of $3.55 from her monthly union dues 
of $25.39.  The Union also provided Sands with portions 

of the auditor™s report and the procedure for objecting to 
and challenging the Union™s calculation of
 the nonme
m-ber fees.  Sands did not challenge the calculations.  
 III. A.
 In 
Communications Workers of America v. Beck
 (Beck
),7 the Supreme Court held that Section 8(a)(3) of 
the Act does not permit a collective
-bargaining repr
e-sentativ
e, over the objectio
n of a dues 
paying nonme
m-ber employee, to expend funds collected from the obje
c-tor under a union
-security agreement on activities unr
e-lated to collective bargaining, contract administration, or 
grievance adjustment.  In 
California Saw & Knife 
6 As the Union™s notice indicated, employees in bargaining units 
covered by the National Labor Relations Act may select one of three 
distinct relationships with a union:  they
 may be members, nonme
m-bers, or nonmember objectors.  Unlike members, nonmembers typically 
do not have the right to participate in internal union matters, but they 
also are not subject to internal union discipline; for example, a union 
cannot fine nonmembe
rs for engaging in strikebreaking activities.  See 
NLRB v. Granite State Joint Board, Textile Workers Local 1029
, 409 
U.S. 213 (1972).  Whether a nonmember takes the additional step of 

objecting to paying for the union™s nonrepresentational expenses is a 
separate matter.  Some employees may file such an objection; others 
may be content to exempt themselves from internal union affairs while 
still fully supporting the union financially.     
 7 487 U.S. 735 (1988).
 Works
,8 the B
oard announced a comprehensive set of 
procedures designed to implement the 
Beck
 decis
ion.  
The Board created a three 
stage process: the initial notice 
stage (stage 1), the objection stage (stage 2), and the 
challenge stage (stage 3).  
 At stage 1, before t
he union has collected any money 
from an employee under a union
-security clause, the u
n-ion is required to inform the employee that she has the 

right not to join the union and that employees who 
choose to remain nonmembers have the right (a) to o
b-ject to pa
ying for union activities not germane to the u
n-ion™s duties as bargaining agent and to obtain a reduction 
in fees for such activities; (b) to be given sufficient i
n-formation to enable the employee to decide intelligently 

whether to object; and (c) to be ap
prised of any internal 
union procedures for filing objections.
9  
That bundle of 
information is often referred to as the ﬁinitial noticeﬂ 
under 
Beck
.10  If an employee decides not to join the u
n-ion and also exercises her 
Beck
 right to object, 
California 
Saw mandates under stage 2 that the union apprise the 
ﬁBeck
 objectorﬂ of the percentage of dues reduction she 
will receive, the union™s basis for that determination, and 
the right of an objector to challenge those figures.
11  stage 3 concerns those objectors wh
o, unlike Sands, cha
l-lenge the union™s determination of which of its expenses 
are chargeable (those related to representation) or the 
computations underlying that determination.
12   The Seventh Circuit enforced 
California Saw
 in full, 
explaining that neither the 
Beck
 decision nor the National 
Labor Relations Act itself defines or resolves the design 
of procedures for assuring that workers learn of and are 

able to exercise their 
Beck
 rights.
13  Regarding the 
Board™s three
-stage 
framework, the court stated:  
 All the details necessary to make the rule of 
Beck 
oper-ational were left to the Board, subject to the very light 
review authorized by 
Chevron
.  It is hard to think of a 
task more suitable for an administrative agency that 
spe
cializes in labor relations, and less suitable for a 
court of general jurisdiction, than crafting the rules for 
translating the generalities of the 
Beck
 decision (more 
precisely, of the statute as authoritatively construed in 
8 320 NLRB 224 (1995), enfd. sub nom. 
Machinists v. NLRB
, 133 
F.3d 1012 (7th Cir. 1998), cert. denied, sub nom. 
Strang v. NLRB
, 525 
U.S. 813 (1998).
 9  Id. at 233. 
 10  E.g., 
Teamsters Local 738 (E.J. Brach Corp.)
, 324 NLRB 1193, 
1193
Œ1194 (1997). 
 11  California Saw
, above
, 320 NLRB at 233. 
 12  Id
. at 242
Œ243; see also 
Teamsters Local 579 (Chambers & Owen 
Inc.)
, 350 NLRB 1166, 1167 fn. 6 (2007) (describing the three
 stage 
California Saw
 procedure).  
 13 Machinists v. NLRB
, 133 F.3d 1012, 1015 (7th Cir. 1998).  
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 422 Beck
) into a workable system f
or determining and co
l-lecting agency fees.
14   Following its decision in 
California Saw
, the Board has 
consistently applied the three
-stage framework of notice
-objection
-challenge in considering cases dealing with 
Beck
 rights. 
 B.
 Underlying the 
California 
Saw decision was the 
Board™s determination that a union™s performance of its 
obligations under 
Beck 
is to be 
judged under the duty of 
fair representation standard.  The duty of fair represent
a-tion derives from a union™s status under Section 9(a) of 
the Act
 as the exclusive representative of all employees 
in a particular bargaining unit.
15  As the exclusive repr
e-sentative, the union is required to fairly represent all e
m-ployees in the bargaining unit.  This obligation inevitably 

requires a bargaining represen
tative to make discretio
n-ary choices in order to reconcile divergent interests 

among individual employees, classes of employees, and 
the union as a whole.
16  Accordingly, under the fair re
p-resentation standard, the union is lawfully entitled to 
choose among
 competing interests as long as its actions 
are not arbitrary, discriminatory or in bad faith.
 17  
Be-cause the 
Beck
 arena likewise requires unions to make 
those sometimes difficult judgments in balancing co
m-peting interests, and consistent with the Supreme 
Court™s 
explicit directive that the duty of fair representation a
p-plies to all union activity,
18 the Board in 
California Saw
 found ﬁinescapable the conclusion that a union™s oblig
a-
tions under 
Beck
 are to be measuredﬂ by the duty of fair 
representation stand
ard.
19  
The Board has recently rea
f-firmed 
California Saw
 on this point,
20 and we take this 
opportunity to confirm our agreement that the duty of 

fair representation standard is the appropriate one.  
 IV.
 We turn now to the heart of this case: the General 
Cou
nsel™s and Sands™ contentions, which our dissenting 
colleagues embrace, that we should revise 
California 
Saw™s 
established three
-stage framework to hold that 
every union, in its initial 
Beck
 notice to each employee it 
represents, must inform the employee o
f the specific d
e-tails of the reduced fees and dues to be paid if she elected 
14 Id.  
 15 See 
Ford Motor Co. v. Huf
fman
, above, 345 U.S. at 337.
 16 See 
Humphrey v. Moore
, 375 U.S. 335, 349 (1964).  
 17  See
 California Saw, 
above
, 320 NLRB at 228
Œ230
. 18  See 
Air Line Pilots v. O™Neill, 
499 U.S. 65, 67 (1991).
 19  California Saw, 
above, 320 NLRB at 230
.   20 See 
Machinists 
Local 2777 (L
-3 Communications)
, 355 NLRB 
1062, 1064 (2010).
  to remain a nonmember and then chose to become a 
Beck 

objector.  
 We have carefully considered their supporting arg
u-ments.  In particular, we have given due attention to 

Sands™ a
rgument, endorsed by our colleagues, that we are 
compelled to make this change by the Supreme Court™s 
decision in 
Chicago Teachers Union, Local 1 v. Hudson,
 475 U.S. 292 (1986), as interpreted by the United States 
Court of Appeals for the District of Colum
bia Circuit in 
Abrams
21 and
 Penrod
.22  For the reasons that follow, we 
are not persuaded by their arguments.  Instead, balancing 

the competing interests at stake, we find that a union 
does not breach its duty of fair representation when it 
chooses not to calculate and include in its initial 
Beck notice detailed information about the specific amount of 
reduced fees and dues that would apply to 
Beck
 obje
c-tors.  Accordingly, we affirm the judge™s finding that the 
Union did not violate Section 8(b)(1)(A) of the Act.  
 A.
 Contrary to Sands™ and our
 dissenting colleagues™ a
r-gument, 
Hudson
 does not require us to change our prec
e-dent.
23  They argue that the Board™s 
California Saw
 pro-cess disregards 
Hudson™s 
statement that ﬁ[b]asic consi
d-erations of fairness
 . . . dictate that the potential objectors 
be 
given sufficient information to gauge the propriety of 
the union™s fee.ﬂ
24  Pointing to 
Abrams 
and
 Penrod
, they 
argue that courts have concluded that this portion of 

Hudson 
requires unions to disclose specific reduced 
payment information in their initial 
Be
ck notices, and 
that we must reach the same conclusion.  Careful exam
i-nation of 
Hudson
, however, reveals the flaws in this a
r-gument.  
 At the outset, we observe that 
Hudson
 was decided by 
the Supreme Court years before both 
Beck
 and 
California 
21 59 F.3d 1373.
 22 203 F.3d 41.
 23 The General Counsel expresses no view on this argument.  Sands 
also argues that 
California Saw
™s notice requirements disregard e
m-ployees™ Sec. 7 right to choose 
freely between union membership and 
nonmembership, on the theory that an employee cannot make an i
n-
formed choice about membership without knowing the financial cons
e-quences of that decision.  Nothing in 
California Saw 
can fairly be read 
to impede an employ
ee™s Sec. 7 right to become or remain a nonme
m-ber of a union.  Indeed, 
California Saw 
mandates that initial 
Beck
 no-
tices inform employees of that right by clearly describing that they have 

a choice between membership and nonmembership.  Moreover, we find 
Sands™ argument puzzling because that choice is financially neutral
Šthere is no financial difference between being a union member and 
being a nonmember.  Both pay the same amount to the union, either in 
the form of union dues or dues equivalents.  It is onl
y when nonme
m-bers take the additional step of becoming 
Beck
 objectors that less than 
the full dues equivalent may be paid.  We accordingly find no merit in 
this argument, and we shall not address it further.
 24 Hudson, 
above, 475 U.S. at 306.  
                                                                                                    FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 423 Saw, making 
it highly unlikely that the Court had in 
mind the question presented in this case.  Certainly, this 
question was not before the Court.  
Hudson 
involved a 
public sector union whose relationship with unit emplo
y-ees was governed by state law.  In 
Hudson
, unli
ke here, 
there were only 
two
 relationships
ŒŒnot
 three
ŒŒthat an 
employee could have with the union:  member or no
n-
member.
25  As to nonmembers, applicable state law pr
o-vided that all nonmembers would be required to ﬁpay 
their proportionate share of the cost o
f the collective ba
r-gaining process and contract administration.ﬂ
26  Alt-hough 
Beck
 had not yet been decided, the effect of that 
statutory provision was to make all nonmembers the 

equivalent of nonmember 
Beck
 objectors
, entitling them 
to pay r
educed fees and
 dues and to challenge the union™s 
calcul
ations of those payments.  That point
Šthat 
Hudson
 involved nonmembers who were 
already
 objecting to the 
amount of payments they were making to the union
Šis 

essential to understanding the dispute in 
Hudson
 and why 
the Court™s disposition of it does not control the present 
case.     
 Hudson
 arose because the union calculated and co
l-lected proportionate share payments from nonmembers 

without any prior explanation of how those reduced 

payments had been calculated.  In ad
dition, although the 
union had implemented a procedure for considering 
nonmembers™ challenges to the proportionate share pa
y-ment, that procedure was controlled largely by the union.  
It required employees to make prescribed payments to 

the union before any
 challenge would be permitted.  
And, even if a nonmember challenger prevailed in cha
l-lenging the amount of the payment, the only remedy was 
an immediate reduction in the proportionate share pa
y-ment for all nonmembers and a rebate for the challenger.  
Emplo
yees had to pay up front, with the possibility of 
later being reimbursed following a successful challenge.
 The Court found ﬁthree fundamental flawsﬂ in the u
n-ion™s procedure.
27  First, the Court condemned the rebate 
remedy for successful challengers.  The C
ourt found that 
even the temporary use by the union of dissenters™ funds 

for nonrepresentational purposes impermissibly i
m-pinged upon the dissenters™ First Amendment rights.
28  Second, the Court found unlawful the union™s failure to 
explain to nonmembers ma
king reduced payments the 
basis for the amount of the reduction in advance of co
l-25 As noted, 
in bargaining units covered by the Act an employee may 
choose from among three relationships with a union: member, no
n-
member, or nonmember objector.
 26 Hudson
, above, 475 U.S. at 295 fn. 1.    
 27 Id. at 304
Œ305.
 28 Id. at 305.  
 lecting those payments.
29  
On this point, the Court re
a-soned that ﬁ[b]asic considerations of fairness, as well as 
concern for the First Amendment rights at stakeﬂ r
e-quired the 
nonmembers to ﬁbe given sufficient info
r-mation to gauge the propriety of the union™s fee.ﬂ
30  The 
Court went on to say that leaving the employees ﬁin the 
dark about the source of the figure for the agency fee 
Œ and requiring them to object [assert a ﬁchalle
ngeﬂ in 
Cal-ifornia Saw 
terms] in order to receive the information 
Œ did not adequately protect the careful distinctions drawn 

in [
Abood v. Detroit Board of Education
, 431 U.S. 209 
(1977)].ﬂ
31  Finally, the Court concluded that the union™s 
challenge procedure was improper because it failed to 
provide nonmembers with a reasonably prompt decision 

by an impartial decision
 maker.
32   As the foregoing explanation demonstrates, and as the 
Board has pr
eviously observed,
33 Hudson
 did not address 
the question presented here: whether, under a different, 

multistep dues system, a union must calculate and spec
i-fy in its initial notice to employees the specific amount of 

reduced fees and dues that would apply i
f the employee 
chose to become a nonmember and then elected to b
e-come an objector.  Rather, 
Hudson
 concerned a union™s 
dealings with employees who 
already
 had the status of 
objectors and from whom the union 
already
 was collec
t-ing reduced fees.  Those circu
mstances, in particular, 
were the predicate for the Court™s statement that ﬁ[b]asic 

considerations of fairness, as well as concern for the First 
Amendment rights at stakeﬂ required the nonmembers to 
ﬁbe given sufficient information to gauge the propriety o
f 
the union™s fee.ﬂ  As the Court explained, the employees 
bore the initial burden of objecting to paying for the u
n-ion™s nonrepresentational expenses, but once they had 
done so, the burden was on the union to explain the basis 
for its proportionate share 
payment.
34  That reasoning 
does not apply to the present case, which concerns only 
employees who have not yet chosen to become nonme
m-bers, who are not yet paying any dues, and who have 
never voiced any objection to paying full dues.     
 29 Id. at 306.  
 30 Id.  
 31 Id.  In 
Abood
, the Court held that, although a public union may 
expend funds on political or other ideological causes not germane to its 
representational duties, it could not, constitutionally, finance those 
efforts with the funds of objecting employees. 
 431 U.S. at 235
Œ236.
 32 Hudson, 
above, 475 U.S. at 307.  The Court also rejected the u
n-
ion™s belated attempt to save its procedure by escrowing 100 percent of 

the fees collected from the dissenters pending resolution of their cha
l-lenges.  Id. at 309. 
 33 See Teamsters Local 166 (Dyncorp Support Services)
, 327 NLRB 
950, 952 fn. 10 (1999) (ﬁ
Dyncorp
ﬂ), rev. granted 
Penrod v. NLRB
, above, 203 F.3d 41.
 34 Hudson
, above, 475 U.S. at 306.
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 424 In arguing to the c
ontrary, Sands and the dissent point 
to the District of Columbia Circuit™s opinion in 
Penrod
, above.  There, as stated, the court denied enforcement of 
a case in which the Board considered and rejected a r
e-quest, identical to the one here, to require union
s to pr
o-vide reduced payment information in their initial 
Beck
 notices.  In adopting that requirement, the 
Penrod 
court 
relied exclusively on its previous decision in 
Abrams
.  In 
Abrams
, the court took the position that, although 
Hud-son
 arose in the public
 sector union context, it ﬁapplies 
equallyﬂ to a union™s statutory duty of fair representation 
inasmuch as it in ﬁrooted in [b]asic considerations of 
fairness, as well as concern for the First Amendment 
rights at stake.ﬂ
35  In addition, the 
Abrams
 court fou
nd 
that, although 
Hudson
 did not concern initial notices to 
employees, the same ﬁbasic considerations of fairnessﬂ 

necessarily extended to a union™s notice to workers of 

their right to object to paying for nonrepresentational 
expenses.
36  The 
Penrod
 court t
hus concluded that 
Hud-son
, as interpreted in 
Abrams
, required unions to give 
potential
 Beck
 objectors the same information provided 
to actual 
Beck 
objectors.
37 The Board subsequently adopted the 
Penrod
 court™s 
decision as the law of the case, but it has not
 since a
p-plied 
Penrod 
to find that a union violates its duty of fair 
representation by failing to provide specific reduced 
payment information in its initial 
Beck
 notices.  With due 
respect to the District of Columbia Circuit, we decline to 
do so here.  Fo
r the reasons discussed, we remain co
n-vinced that 
Hudson
 does not resolve the question pr
e-sented in this case.  Moreover, we respectfully disagree 

with the court that the ﬁfairnessﬂ rationale of 
Hudson
 warrants requiring all unions to treat every employee 
at 
stage 1 of the 
Beck
 process the same as those employees 
who have become nonmembers and who, at stage 2 of 
that process, actually have objected to paying for the 
union™s nonrepresentational expenses.  As 
Hudson
 makes 
clear, the key difference between tho
se classes of e
m-ployees is that the nonmember objectors, by the very act 
of objecting, have triggered the union™s obligation to 
inform them not only of any proportionate share pa
y-ments but also of the basis for those payments.
38    35 59 F.3d at 1379 fn. 7, citing 
Hudson
, above, at 306.
 36 Id. at 1379 fn. 6.
 37 Penrod
, above, 203 F.3d at 48.
 38  Moreover, any broader reading of 
Hudson
 would ignore the fact 
that cases involving public sector unions are grounded in constitutional 
considerations, whereas cases involving private sector unions are roo
t-
ed in the duty of
 fair representation.  See
 United Steelworkers of Ame
r-ica v. Sadlowski
, 457 U.S. 102, 108, 111, 121 fn.16 (1982) (pointing 
out that conduct by private sector unions does not involve state action 
and cautioning against uncritical application of First Amendm
ent pri
n-
ciples to their internal rules); 
Machinists v. NLRB
, above, 133 F.3d at 
This is not to suggest th
at the ﬁfairnessﬂ rationale of 
Hudson
 is irrelevant to our consideration of a union™s 
obligations with respect to its initial 
Beck
 notice.  To the 
contrary, as Sands and our colleagues point out, the 
Board actually relied on 
Hudson
™s ﬁfairnessﬂ concept in 

California Saw
.  There, the Board agreed that 
Hudson
 was instructive insofar as ﬁfairnessﬂ required unions, 

under the duty of fair representation, to inform all e
m-ployees in the stage 1 notice of their basic 
rights
 under 
Beck
.39  The Board also looked to 
Hudson
 in 
Chambers 
& Owen
,40 where the Board agreed with the 
Penrod
 court™s additional finding that 
Hudson
 requires unions to 
provide 
Beck 
objectors with information regarding the 
per capita taxes paid to affiliates at the second, rather 

than the third, sta
ge of the 
California Saw 
process.  
Without passing on whether 
Chambers & Owen
 was 
correctly decided, we again observe that, like 
Hudson
, Chambers & Owen 
concerned employees who already 
had become nonmembers and objected to paying for the 
union™s nonreprese
ntational expenses.  In those circu
m-stances, it is clear why the 
Chambers & Owen
 majority 
so readily relied on 
Hudson
.  But the circumstances are 

different here, where we are concerned only with whet
h-er a union is required to give specific reduced payment 
information to employees who are being fully informed 
of their right to choose membership, nonmembership, or 
Beck
 objector status, but have not yet made known their 
choice.
 For all of those reasons, we are not persuaded that 
Hudson
, either on its own terms
 or as interpreted by the 
District of Columbia Circuit, compels us to revise the 
California Saw
 framework to require unions to include 
specific reduced fee and dues information in their initial 
Beck
 notices. 
 B.
 Instead, the task before us is to determine 
whether, on 
balance, the Union breached its duty of fair represent
a-tion by not providing that information in its initial 
Beck
 1017 (ﬁ
Hudson
 was a constitutional case; it involved the First Amen
d-
ment rights of public employees, not the statutory rights of workers 
covered by the National Labor Relations
 Act.ﬂ).  With due respect to 
the District of Columbia Circuit, we believe 
Abrams 
and 
Penrod
 do not 
give this distinction sufficient weight.
 For similar reasons, the dissent™s reliance on 
Harris v. Quinn
, 134 S. 
Ct. 2618 (2014), and 
Knox v. SEIU Local 1000
, 132 S. Ct. 2277 (2012), 
is misplaced.  Both of those cases arose in the public sector and were 
decided under First Amendment principles.  Moreover, in neither case 
did the Court address the requisite content of a union™s initial notice to 
employees of th
eir membership options and their obligation to pay 
regular dues and fees.  
 39 California Saw
, above, 320 NLRB at 233 & 233 fn. 50.
 40 Teamsters Local 579 (Chambers & Owen Inc.)
, above, 350 NLRB 
1166.
                                                                                                                                 FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 425 notice to Sands.
41  As stated, a union breaches its duty of 
fair representation only if its actions are arbitrary, di
s-
criminatory, 
or undertaken in bad faith.
42  The record in 
this case contains no evidence of discrimination or bad 
faith by the Union.  Accordingly, the sole question pr
e-sented is whether the Union™s actions were arbitrary, i.e., 

ﬁif, in light of the factual and legal la
ndscape at the time 
of the union™s actions, the union™s behavior is so far ou
t-side a ‚wide range of reasonableness™ as to be irratio
n-al.ﬂ
43  ﬁThis ‚wide range of reasonableness™ gives the 
union room to make discretionary decisions and choicesﬂ 

in order to r
econcile the competing individual and colle
c-tive interests implicated.
44  A union™s discretion is not 
boundless, however.
45  Drawing the necessary lines r
e-quires us, as the 
California Saw
 Board put it, ﬁto bring 
the values of reasonableness and practicality 
into our 

own considerations of the facts of each case,ﬂ and we 

shall do so here.
46 At the outset, we acknowledge, as indicated, that the 
Board has previously engaged in this balancing in 
Dyn-corp
.47  There, as here, the General Counsel sought to 
require that 
the initial 
Beck
 notice include the percentage 
of union funds that was spent on nonrepresentational 
activities.  In rejecting the General Counsel™s request, the 
Board reasoned that stage 1 notice requirements were 

designed in part to avoid unnecessarily bu
rdening unions 
with the time
 consuming and costly task of calculating 
the reduced fees and dues that would apply to a no
n-member objector.  As the Board explained: 
 The Board in 
California Saw
 held that a union is r
e-quired to inform only objectors, not nonmembers in 

general, of the percentage by which dues and fees are 
reduced for objectors.  That is because, to calculate the 
percentage reduction in dues and fees for objectors, a 
union must break down all of its expen
ditures into 
chargeable and nonchargeable categories and have its 
expenditure information independently verified.
48   41 Because we disagree with our dissenting colleagues™ vie
w that this 
case is controlled by 
Hudson
 and 
Chambers & Owen,
 we disagree with 
their contention that it is inappropriate to balance the competing inte
r-ests because, in their words, ﬁthe relevant balance has already been 
struck.ﬂ  
 42 See 
Marquez v. Screen A
ctors Guild
, 525 U.S. 33, 44 (1998).
 43  O'Neill
, above, 499 U.S. at 67, quoting 
Huffman
, above, 345 U.S. 
at 338.  
 44 Marquez
, above, 525 U.S. at 45.
 45 See, e.g., 
Machinists Local 2777
, above, 355 NLRB 1062 (holding 
that a union arbitrarily required 
Beck
 ob
jectors to annually renew their 
objections).
 46 California Saw
, above, 320 NLRB at 230.
 47  327 NLRB 950.
 48  Id. at 952 (footnotes omitted).  
 The Board concluded that this ﬁexpensive
 and time
-consuming undertakingﬂ is not required of a union sim
p-ly because ﬁsome employees may obje
ct in the future.ﬂ
49  Rather, the full
-fledged undertaking of calculating 
chargeable and nonchargeable expenses, and its attendant 
verification and subsequent challenge procedures, is r
e-quired of unions that are in fact attempting to collect fees 

and dues f
rom 
Beck
 objectors.
50  The Board reasoned 
that, where there are no objectors in the unit, for exa
m-ple, the duty of fair representation does not require a u
n-ion to go to the expense of preparing this information in 
case some employee might object in the futu
re.  Al
t-hough acknowledging that some unions might choose to 

provide the information in their initial 
Beck
 notices, the 
Board made clear that ﬁthe decision whether or not to do 
so [is] a judgment callﬂ falling within the wide range of 
reasonableness accord
ed union conduct under the arb
i-trary prong of the duty of fair representation.
51  Thus, the 
Board in 
Dyncorp 
declined to change the 
California Saw
 framework to require that all unions calculate and pr
o-vide reduced fee and dues figures in their initial 
Beck
 notices to all bargaining unit employees.
 As discussed, the District of Columbia Circuit rejected 
the Board™s view in 
Dyncorp
.52  But the court expressly 
did not consider the Board™s interests
-based rationale.  
Instead, the court simply applied the holding 
of 
Abrams
 that 
Hudson
 requires unions™ initial 
Beck
 notices to spe
c-ify the reduced fees and dues applicable to nonmember 
objectors.  We recognize that a three
-member panel of 
that court will, if this case comes before it, be co
n-strained to apply 
Abrams
 and
 Penrod
 as they stand.  
Nevertheless, because of the importance of this issue, we 
have independently considered the balance struck by the 
Board in 
Dyncorp
.  As we now explain, we find that u
n-der the duty of fair representation standard unions pe
r-missibly m
ay choose not to provide the specific detailed 
information involved here at the time of the initial 
Beck
 
notice.
 1. We first examine the purpose of a union™s initial 
Beck
 notice and whether a new employee, in order to dete
r-
mine whether to choose objector status, needs to know 
beforehand the specific amount by which her fees and 
dues would be reduced.  As described, the stage 1 notice 
established in 
California Saw
 informs employees of their 
basic rights to choose membership o
r nonmembership 
and, if the latter, to object to paying full dues, and the 
49  Id.
 50  Id.
 51  Id.
 52 Penrod,
 above, 203 F.3d 41.
                                                                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 426 procedures for filing an objection.  It thus makes clear 
the employee™s options in light of the fundamental nature 

of a 
Beck
 objection.  The right to file a 
Beck
 objection 
arises fr
om the Supreme Court™s determination that 
ﬁCongress [in enacting Section 8(a)(3)] did not intend ‚to 

provide the unions with a means for forcing employees, 
over their objection, to support political causes which 
they oppose.™ﬂ
53  Thus, 
Beck
 and the objectio
n it esta
b-lished are grounded in the notion that an employee deci
d-ing whether to object is deciding whether her political 

beliefs are compromised by paying full fees and dues to 

the union, which absent an objection may expend those 
funds on causes with whi
ch the employee disagrees.  In 
other words, as the Court recognized, we can reasonably 
expect that a 
Beck
 objection will usually turn on ideolo
g-ical concerns, the precise reduction in fees and dues often 
being less important.
54     We do not assume, however
, that financial consider
a-tions play no role in an employee™s decision whether to 
object.  To the contrary, we recognize that some emplo
y-ees considering requesting nonmember objector status 
may be motivated by the prospect of paying reduced fees 
and dues, 
and would prefer to know the precise redu
c-tions beforehand.
55  But the duty of fair representation 
does not require a union to perfectly anticipate every 

interest of every employee.
56  For example, courts have 
held that unions may require 
Beck
 objections to be filed 
during certain months of the year, so
-called ﬁwindow 
periods,ﬂ in the interest of timely resolving obligations 

and disputes, notwithstanding that employees naturally 
might prefer to file objections whenever they wish.
57  Board and ju
dicial acceptance of such compromises is 
essential to ensuring that unions have the ﬁwide latitudeﬂ 
they need to effectively perform their representational 

duties.
58  
So here, the duty of fair representation is not 
automatically breached merely because some
 potential 
Beck
 objectors might prefer advanced disclosure of sp
e-cific payment reduction information as opposed to the 
general information provided in this case.
59     53 Beck
, above, 487 U.S. at 751, quoting 
Machinists v. Street
, above, 
367 U.S. at 764.
 54 See 
Hudson
, above, 475 U.S. at 305.
 55 See 
Machinists Local 2777
, above, 355 NLRB at 1065
, 1075
Œ1076 (Member Pearce, dissenting in part).
 56 See 
Humphrey v. Moore
, above, 375 U.S. at 349 (ﬁ
The complete 
satisfaction of all who are 
represented is hardly to be expected.ﬂ).
 57 See, e.g., 
Abrams
, above, 59 F
.3d at 1381
Œ1382.
 58 Air Line Pilots Ass
n. v. O™Neill
, above, 499 U.S. at 78. 
 59 The dissent suggests that we should adopt the across
-the
-board 
rule proposed by the General Counsel and the Charging Party in order 
to align our law with other Federal statutory and regulatory schemes 
requiring a variety of prechoice notices to consumers 
and others.  But, 
as discussed, Board law already requires a prechoice notice to emplo
y-ees:  Before the union has collected any money from an employee 
We find it significant, moreover, that the 
California 
Saw framework imposes no economic c
onsequences on 
potential 
Beck
 objectors.  A timely 
Beck
 objection is e
f-fective when filed, and the employee is entitled to a r
e-duction in his fees and dues from that date forward.
60  Thus, deferred disclosure of the reduced figures the
m-selves creates no ris
k that potential 
Beck
 objectors will 
end up paying for nonrepresentational expenses any 
longer than they desire.
61  All the employee needs to do 
is make her objection known and she will secure the full 
benefit of whatever reduction is applicable.
62   For tho
se reasons, we find that 
California Saw
™s stage 
1 notice, as currently constituted, reasonably fulfills the 
interest of 
potential objectors in being notified of their 

rights and in easily registering an objection without any 
undue burdens.  
The present cas
e is illustrative.  The U
n-ion™s stage 1 notice fully informed Sands that she had the 
right to be a member or a nonmember, that nonmembers 

could object to funding the Union™s nonrepresentational 
activities, and that by filing an objection she could obtain 
a reduction in fees and dues for such activities.  This n
o-tice provided Sands a clear opportunity to assert her 

rights, which she eventually did.  We observe, as did the 

judge, that Sands never complained that a lack of info
r-mation delayed or otherwise hind
ered her objection.  Nor 
is there any evidence that she ever asked the Union to 
provide the reduced payment information before she 
made her decision.
63  Finally, once Sands did object, the 
under a union
-security clause, the union must inform the employee (a) 
that she has the right not to join 
the union and (b) that employees who 
choose to remain nonmembers have the right (1) to object to paying for 
union activities not germane to the union™s duties as bargaining agent 
and to obtain a reduction in fees for such activities; (2) to be given 
suffic
ient information to enable the employee to decide intelligently 
whether to object; and (3) to be apprised of any internal union proc
e-dures for filing objections.  The dissent regards that initial notice as 
inadequate, but its solution fails to give proper 
weight to competing 
legitimate interests under the duty of fair representation.  We believe 
that there are compelling reasons to find that existing law strikes the 
appropriate balance.       
 60  See, e.g., 
Machinists Lodge 160 (American National Can Co.)
, 329 NLRB 389, 391 (1999) (finding that the respondent union violated 

its duty of fair representation by delaying the effective date of emplo
y-ee™s timely filed 
Beck
 objections).
 61 Compare
 Machinists Local 2777
, above, 355 NLRB at 1064
Œ1065 
(union™s requirem
ent that 
Beck
 objectors renew their objections annua
l-ly was unlawful in part because the requirement created a risk that 
employees who did not remember to renew would lose the opportunity 
to object for the following 11 months).  
 62 Not requiring disclosure
 of the reduced payment figures in the in
i-tial 
Beck
 notice is consistent with the Supreme Court™s instruction in 
Machinists v. Street
, above, 367 U.S. at 774, that dissent ﬁis not to be 
presumed
Šit must affirmatively be made known to the union by the 
disse
nting employee.ﬂ  See also 
Abood v. Detroit Board of Education
, above, 431 U.S. at 238.
 63 By way of highlighting, again, the contrast with 
Hudson
, above, 
475 U.S. 292, when the Supreme Court required the union there to 
                                                                                                                                FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 427 Union timely reduced her fees and dues and provided her 
with all the
 information she needed to challenge those 
reduced payments.      
 On the other side of the balance, we find that unions 
could be subjected to considerable burdens were we to 

require that they calculate and provide in their stage 1 
notice the specific redu
ction in fees and dues that would 
apply to nonmember objectors.  Initially, we observe, 
contrary to the dissent™s suggestion, that the Union™s 
ability in this case to timely provide to Sands specific 
dues information as required under 
California Saw
 does 
not establish that all unions have or even can develop 
such capability.  Unions that currently have no 
Beck
 ob-jectors may not have expended the resources to track and 

calculate their chargeable and nonchargeable expenses, 
yet under the General Counsel™s and
 Charging Party™s 
proposal those unions would be forced to immediately 
undertake those efforts without knowing whether they 
would ever have a nonmember objector, let alone how 

many.  If no employee objects, the union will have e
x-pended significant sums to 
perform unnecessary record
-keeping and an unnecessary audited accounting.
64  These 
burdens are significant and subject to annual revision.  

See, e.g., 
Abrams
, above, 59 F.3d at 1381 (upholding 
union 
Beck
 system where 1 week of every 13 weeks u
n-ion employees
 recorded their activities according to 1 of 
24 categories; an outside firm retained by the union d
e-termined from the time sheets how much time was spent 

on chargeable and nonchargeable expenses; the outside 

firm also randomly telephoned union employees to
 verify 
the information provided; and independent certified pu
b-inform existing employees what their 
proportionate share would be and 
the basis for it, it was a calculation that was germane to all nonmembers 
receiving the notice because they already were entitled to pay reduced 
fees and dues and to challenge the union™s calculations by virtue of 
their sta
tutorily imposed status as objectors.  Here, the reduced payment 
calculation is not essential at stage 1 of the notice process because 
employees are only making the initial decision whether to be a member, 
nonmember, or nonmember objector. 
 64  In arguing t
hat these tasks are not so burdensome, Sands and the 
dissent point to 
Chambers & Owen
, above, 350 NLRB 1166.  That case 
is inapposite.  As noted, 
Chambers & Owen
 concerned whether u
n-
ions
Šthat had already received 
Beck
 objections
Šshould be required to 
provi
de certain affiliate expenditure information to objectors at the 
second stage, rather than the third stage, of the 
California Saw 
process.  
In answering that question affirmatively, the Board observed that u
n-
ions are well aware of their obligations to acco
unt to 
Beck 
objectors for 
the way their dues are spent, and found that any administrative burdens 
faced by unions in providing the affiliate information would not be 
particularly onerous because of advancements in computer and internet 
technology that have
 facilitated unions™ 
Beck
-related disclosure r
e-quirements.  Id. at 1169
Œ1170.  Although it may not be particularly 
onerous to require a union that is 
already
 obligated to compile certain 
information to provide it a step earlier in the 
California Saw 
proces
s, 
here we are potentially dealing with unions that have not yet compiled 
any information at all.  
 lic accountants annually audited the allocations).  Many 
smaller local or regional independent unions, moreover, 

may not even have the resources to develop those record
-keeping and accounting s
ystems, or to implement them 
by administering a full
-fledged 
Beck
 system.
65  
Nor are 
we convinced that recent computerized record
-keeping 
and technological developments eliminate these burdens.  

The cost of such technological capabilities may well be 

beyond
 the means of smaller unions, which are dispr
o-portionately burdened, especially given their limited r
e-sources to devote to their representational obligations.
66  Other unions reasonably may choose not to invest in 
such systems until they are actually faced 
with an obje
c-tion or objections, not due to complacency but to other 
appropriate priorities.  We would be hard
 pressed, for 
example, to label ﬁirrationalﬂ a union™s decision to d
e-vote its resources to collective bargaining and contract 

administration until
 a sufficient number of objections 
arise that investing in a 
Beck
 system becomes cost
-effective.
 Further, even when a union does receive an objection, 
it lawfully may accommodate that objection by means 

that are less costly than the kind of preobjection au
dited 
accounting of its expenses that the General Counsel and 

Sands urge.  For example, a union that is affiliated with 
an international union might forgo that audit and adopt 
what is called the ﬁlocal presumptionﬂ to calculate its 
nonmember objector fees 
and dues.
67  Still other unions 
65  For Fiscal year 2013, the Department of Labor, Office of Labor 
Management Standards, lists approximately 808 active, unaffiliated 
unions of which approxi
mately 574 have 200 members or fewer and 
total receipts of $200,000 or less.  Of those 574 unions, approximately 
452 have 100 members or fewer and total receipts of $100,000 or less.  
See 
http://www.dol.gov/olms/regs/compliance/rrlo/lmrda.htm
, last 
visited
 August 21, 2014.  The dissent asserts that ﬁregulatory disclosure 
requirementsﬂ imposed by the Department of Labor, namely LM
-2 
reporting, ﬁalready require unions to report their expenditures on repr
e-sentational activities.ﬂ  (Footnote omitted.)  But shar
ing the concern 
motivating our decision today, the Department of Labor has exempted 

from LM
-2 reporting any labor organization with annual receipts of less 
than $250,000.  
See 68 Fed.Reg. 5837401, 58383 (October 9, 2003); 
AFLŒCIO v. Chao
, 409 F.3d 377, 380
 (D.C. Cir. 2005).
   66  
Nor do we agree with the dissent that the burdens on a small u
n-
ion should be proportionally lighter, because the funds to be analyzed 
are smaller.  The same multistep process of developing and updating a 
system that tracks and calcu
lates chargeable and nonchargeable e
x-penses would still be required. 
 67  Under settled Board law, a local union
Šas an alternative to d
e-termining its nonmember objector fee by conducting an audit of its own 
chargeable and nonchargeable expenditures
Šmay use 
the ﬁlocal pr
e-sumptionﬂ to calculate this fee.  The ﬁlocal presumptionﬂ allows a local 
union to use the same allocation of chargeable and nonchargeable e
x-
penses as that of its parent affiliate.  The Board permits this alternative 
because the Board has foun
d that parent organizations almost always 
have more nonchargeable expenses than their locals, which means the 

Beck
 objector will actually pay a smaller amount when the ﬁlocal pr
e-sumptionﬂ is used.  See
 Thomas v. NLRB
, 213 F.3d 651, 661 (D.C. Cir. 
                                                                                                                                DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 428 reasonably may choose to waive their right to collect any 
money from objectors rather than expend time and mo
n-ey calculating and administering the reductions.
68  These 
judgments fit comfortably within the ﬁwide range of re
a-son
ablenessﬂ afforded unions under the duty of fair re
p-resentation.
69  In those circumstances, imposing the 
threshold burden on unions to conduct an audit of their 

local expenses would serve no meaningful purpose.
70    Considering all of the above, we have foun
d, on the 
one hand, that the potential benefits to employees of r
e-quiring unions to include detailed reduced payment i
n-formation in their initial 
Beck
 notices appear to be ma
r-ginal, at best.  The Board™s established initial notice r
e-quirements already meet
 employees™ fundamental need 
for information about their right to object, without i
m-posing any significant burdens on their decisions whether 
to do so.  On the other hand, imposing that requirement 
risks saddling unions with administrative and financial 

burdens that many unions might find impossible or i
m-practical to meet.  To be sure, not every union will be 

adversely affected to the same degree, and some unions 
may be better equipped than others to meet those bu
r-dens.  But those variances only highlight t
hat the rigid 
rule sought in this proceeding is at odds with basic fair 
representation principles affording unions a ﬁwide range 
of reasonablenessﬂ in reconciling the interests of indivi
d-2000).  W
hen a local union uses the local presumption, it will receive 
less dues money from those paying the nonmember objector fee, but it 
will also be able to avoid the Board™s requirement of a local audit.  
Auto Workers Local 95 (Various Employers)
, 328 NLRB 121
5, 1217 
(1999), petition for review denied in relevant part, 
Thomas v. NLRB
, 213 F.3d 651 (D.C. Cir. 2000).  The parent organization, however, still 

has to provide ﬁverified supporting expenditure informationﬂ justifying 
its chargeable and nonchargeable ex
penses.  
Television Artists AFTRA 
(KGW Radio)
, 327 NLRB 474, 477 
fn.
 15 (1999).  
 68  See 
Laborers Local 265
, 322 NLRB 294, 296 (1996) (union™s 
waiver of payment of any dues or fees moots a challenge to the union™s 
calculations and makes unnecessary the pro
vision of financial info
r-mation).
 69  See 
Barrentine v. Arkansas
-Best Freight System
, 450 U.S. 728, 
742 (1981) (
a union balancing individual and collective interests may 
validly determine that ﬁan alternative expenditure of resources would 

result in increas
ed benefits for workers in the bargaining unit as a 
whole.ﬂ).
 70  We also observe that the proposed revision of 
California Saw
 could impose significant burdens even on unions, such as the one in 
this case, that already have established 
Beck
 systems.  Here, 
for exa
m-ple, as described by the judge, the Union stated that providing emplo
y-
ees it represents with an initial 
Beck
 notice that includes specific r
e-duced fee and dues information for objectors is complicated because, in 
Kroger bargaining units alone, the 
Union maintains 36 separate dues 
rates covering thousands of employees in 5 different bargaining units.  
In order to provide a meaningful and accurate amount of dues dedu
c-tion, the revised stage 1 notice sought in this proceeding thus would 
require an indi
vidualized calculation for each employee receiving an 
initial 
Beck
 notice, adding a level of complexity and imposing signif
i-cant additional burdens.
 ual employees and those of the organization as a whole.  
In the end, 
we simply are not persuaded that the General 
Counsel™s and Sands™ proposed revision to the 
California 
Saw 
framework is necessary or justified.  Rather, we 
conclude that 
California Saw
 continues to strike a re
a-sonable balance between the competing interests
 in-volved, and we reaffirm it today. 
 V. We therefore affirm the judge™s finding that the Union 
did not violate Section 8(b)(1)(A) of the Act by failing to 

provide the Charging Party with the reduced fees and 

dues applicable to nonmember objectors when it 
first 
advised her of her obligations under the union
-security 
clause.  
 ORDER
 The recommended Order of the administrative law 
judge is adopted and the complaint is dismissed.
  MEMBERS 
MISCIM
ARRA A
ND 
JOHNSON
, concurring in part 
and dissenting in part
. Employees subject to union
-security arrangements 
must pay their share of representational expens
esŠi.e., 
for collective bargaining, contract administration, and 
grievance handling.  However, among the rights guara
n-teed employees under Section 7 of the Act 
is the right to 
refrain from union activity.  The ﬁrefrain fromﬂ right 
entitles employees to choose not to subsidize a union™s 
nonrepresentational expenditures, such as political co
n-tributions.
1  Unions have the corresponding statutory 
duty to offer inform
ation sufficient to enable employees 
to make an informed choice.  
 That much is simple.  It is more complex to decide 
what information a union must furnish employees, and 

when.  Unlike our colleagues, we believe the Act r
e-quires that a union provide more i
nformation earlier in 
order for employees to make that informed choice.
 A brief review of the relevant legal framework is hel
p-ful here.  Employees subject to a union
-security clause 
must choose among three types of union participation: 
union membership, wi
th full union dues; nonmember 
status, with ﬁagency feesﬂ generally equivalent to full 

union dues; or nonmember 
Beck
 objector status, with a 
requirement to pay only the percentage of agency fees 
expended by the union for representational purposes.
 The decis
ion to become a 
Beck
 objector is no trivial 
matter.  As stated, it involves the exercise of the statutory 
right to refrain from union activities
Šspecifically, to 
refrain from subsidizing union activities that further pol
i-1  Communication Workers v. Beck
, 487 U.S. 735 (1988).  Emplo
y-
ees who choose to so refuse are called ﬁ
Beck
 objectors.ﬂ
                                                                                                                                 FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 429 cies or political views with which 
an employee may di
s-agree.  Only nonmembers may exercise the 
Beck
 objector 
right, so an employee must also assess whether doing so 
is worth forfeiting the benefits of union membership and 
the right to participate in internal union affairs.
 In 
California Saw
,2 the Board for the first time set 
forth its view of the information a union must provide to 

potential and actual 
Beck 
objectors at each of three sta
g-es.  At 
stage 
1, a union must inform new employees of 
their right to become nonmembers and their 
Beck 
rig
ht to 
object to subsidizing nonrepresentational expenditures.  

At 
stage 
2, a union must inform the 
Beck
 objector of the 
percentage reduction in union fees, the basis for the ca
l-
culation, and the right to challenge the calculations.  At 

stage 
3, once an obj
ector challenges the union™s calcul
a-tions, the union must supply further information suppor
t-ing those calculations.
 In this case, the General Counsel and Charging Party 
request the Board to hold that unions must disclose the 
percentage fee reduction to new
 employees and no
n-members at 
stage 
1Šwhen providing initial notice of 
their 
Beck
 rights and 
before
 employees must decide 
whether to
 object
Šrather than at the post
objection 
stage 
2.  In this regard, the General Counsel and Charging Pa
r-ty request that we ove
rrule 
Teamsters Local 166 (Dy
n-corp Support Services)
,3 where the Board followed 
Cal
i-fornia Saw
 and held that a union does 
not have a duty to 
provide information about the percentage reduction in 
union fees for a 
Beck
 objector until after an employee 
exerci
ses the objection right.  
 Prior Board and court decisions provide guidance here.  
First, the Supreme Court instructs that ﬁbasic consider
a-tions of fairnessﬂ dictate that employees ﬁbe given suff
i-cient information to gauge the propriety of the union™s 
fee.
ﬂ  Chicago Teachers Union v. Hudson
, 475 U.S. 292, 
306 (1986).  Second, in deciding what information u
n-ions must provide to employees, it is not appropriate to 

engage in a balancing
 of interests
 analysis.  Although the 
adequacy of union disclosures is evaluated under the 
duty of fair representation standard, and although that 

standard generally accords unions a wide range of re
a-sonableness, ﬁthat range does not extend to conduct that 
contravenes 
Hudson
ﬂ and denies employees ﬁinformation 
essential to the exercise of their 
Beck
 and statutory 
rights.ﬂ  
Teamsters Local 579 (Chambers & Owen Inc.)
, 350 NLRB 1166, 1169 (2007).  Third, the United States 

Court of Appeals for the District of Columbia Circui
t has 
2  California Saw & Knife Works
, 320 NLRB 224 (1995), enfd. sub 
nom. 
Machinists v. NLRB,
 133 F.3d 1012 (7
th Cir. 1998), cert. denied 
sub nom. 
Strang v. NLRB,
 525 U.S. 813 (1998).
 3  327 NLRB 950 (1999), rev. granted 
Penrod v. NLRB
, 203 F.3d 41
 (D.C. Cir. 2000).
 decided the precise issue presented here.  Applying 
Hud-son
, the court held that ﬁbasic considerations of fairnessﬂ 
require disclosure of the percentage reduction before 
employees are required to make the decision to become 
Beck
 objectors.  
Penrod v. 
NLRB, 
203 F.3d 41, 47 (D.C. 
Cir. 2000).
 Our colleagues cling to the rationale of 
Dyncorp
.  They distinguish 
Hudson
 and find it does not ﬁcompel[]ﬂ 
a revision of 
California Saw
; they balance the putative 
respective interests of unions and employees in defin
ing 
what is arbitrary conduct within a wide range of reason
a-bleness under the duty of fair representation; and they 
decline to follow the D.C. Circuit™s reasoning in 
Penrod
.   On the other hand, we believe 
Hudson, Chambers & 
Owen,
 and 
Penrod
 warrant a conc
lusion that the union 
must provide the dues reduction percentage information 

to new employees and nonmembers before they must 
decide whether to become 
Beck
 objectors. 
 We therefore 
respectfully dissent from our colleagues™ refusal to mod
i-fy the 
California 
Saw framework as the General Counsel 
and Charging Party request.
 The Board in 
California Saw
 accepted 
Hudson™s
 ﬁbasic considerations of fairnessﬂ standard as applicable 
in our 
Beck
 jurisprudence:  ﬁ[W]e agree with the Court of 
Appeals for the District of C
olumbia that the same ‚basic 
considerations of fairness™ necessarily extend to a u
n-ion™s notice to nonmembers of their right to object to 
payment of nonrepresentational expenses.ﬂ  320 NLRB 
at 233 fn. 50 (citing 
Abrams v. Communications Wor
k-ers,
 59 F.3d 13
73, 1379 fn. 6 (D.C. Cir. 1995)).  In 
Chambers & Owen
, the Board reiterated its view that the 
ﬁanimating principles of 
Hudson
ﬂ are applicable to a 
determination of whether a union acts in arbitrary breach 
of its duty of fair representation under the Act.
4  Alt-hough the majority claims that the Board™s agreement 
with the D.C. Circuit applies only to the notice of 
rights
 at 
stage 
1, the D.C. Circuit subsequently concluded that 
ﬁsince 
Abrams 
applies 
Hudson 
to new employees . . . , 
they too must be told the per
centage of union dues that 
would be chargeable were they to become 
Beck 
obje
c-tors.ﬂ  
Penrod, 
supra.  Indeed, it stands to reason that the 
notice of rights at 
stage 1 is insufficient by itself without 
information directly relevant to the exercise of those 
rights.
5 4  350 NLRB at 1166
Œ1167.
 5  Of course, an employee™s choice whether to exercise the statutory 
objector right may be based on practical economics rather than any 
philosophical opposition to a union™s nonrepresentational activities.  
The 
Respondent describes the percentage of nonrepresentational e
x-
penses in this case
Š13.93
 percent
Šas ﬁslight,ﬂ but employees may 
well disagree with that characterization.  But even if 13.93
 percent
 is 
not enough to affect an employee™s decision, the percentag
e in some 
cases is more than enough to affect it.  See, e.g., 
Knox v. Service E
m-                                                                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 430 Despite these Board and court pronouncements, the 
majority declines to apply 
Hudson
, finding its application 
not ﬁcompelledﬂ because 
Hudson
 involved employees 
who were already paying reduced fees.  The Board relied 

on this very reasoning in 
Dyncorp
,6 and the D.C. Circuit 
in 
Penrod
 rejected it as foreclosed by its decision in 
Abrams
.  In 
Abrams
, the D.C. Circuit took the Supreme 
Court at its word, saying that the Court in 
Hudson
 ﬁheld
 that ‚[b]asic considerations of fairness . . . dictate that the 
potential objectors
 be given sufficient information to 
gauge the propriety of the union™s fee.™ﬂ
7  
The 
Abrams
 court acknowledged that 
Hudson
 presented the issue in a 
different factual setting, but it found that difference did 
not permit it to avoid 
Hudson
™s holding ﬁthat 
potential
 objectors must be given adequate noticeﬂ
8Ša holding the 
D.C. Circuit in 
Penrod
 found dispositive of the precise 
issue presented here.
9  
And even setting aside the D.C. 
Circuit™s holdings, we believe our colleagues™ a
p-
proach
Šasking
 whether 
Hudson
 ﬁcompelsﬂ the fee
-reduction disclosure at 
stage 
1Šfails to accord sufficient 
deference to 
Hudson
™s animating principles.  Those pri
n-ciples apply to all employees, including new hires deci
d-ing whether to exercise their right to object.
 In fu
rther reliance on 
Dyncorp
™s rationale, our co
l-leagues argue that the Union™s failure to provide the 
Charging Party with the percentage reduction before she 
decided whether to object was not irrational.  In their 
view, this makes it lawful under the ﬁarbitr
aryﬂ prong of 
the duty of fair representation standard.  They engage in 

a balancing test, weighing the perceived burden on u
n-ions to produce the percentage reduction at 
stage 
1 against the benefit to employees of knowing the percen
t-age before deciding whet
her to subsidize nonrepresent
a-tional expenditures.   The problem with this analysis is 
that the relevant balance has already been struck in 
Chambers & Owen
 in favor of requiring disclosure.  The 
specific issue decided there was whether a union must 
furnish
 objectors an adequate explanation of the basis for 
the fee charged to objectors at the time they object
 (stage 
2), and that objectors should not be required to challenge 
the union™s calculations (
stage 
3) before receiving the 
relevant information.  The Bo
ard found that the info
r-mation must be provided at 
stage 
2 to allow an objector 
to make an informed decision about 
whether
 to challenge 
the union™s fee.  Indeed, the Board held that withholding 
ployees International Union, Local 1000,
132 S. Ct. 2277 (2012) (43.65
 percent
).   
 6 327 NLRB at 952 fn. 10.
 7 Abrams v. Communications Workers,
 59 F.3d 1373, 1379 (D.C. 
Cir. 1
995) (quoting 
Hudson
, 475 U.S. at 306) (emphasis added). 
 8 Id. at 1379 fn. 6 (emphasis in original). 
 9 203 F.3d at 47
Œ48.
 information that ﬁactually impedes a nonmember e
m-ployee from e
xercising his 
Beck
 rights and interferes 
with the statutory right under Section 7 to refrain from 
assisting a union is unreasonable and arbitrary.ﬂ
10 Importantly for the present case, the Board™s analysis 
in 
Chambers & Owen
 transcends the specific issue a
d-dressed there.  As previously stated, the Board reaffirmed 
its finding in 
California Saw 
that the Supreme Court™s 
reasoning in 
Hudson
, supra, was dispositive of unions™ 
disclosure duties under 
Beck
.  Rejecting the dissenting 
view that post
-election disclos
ure of information was 
adequate, the Board stated that
 [t]he reason for requiring adequate disclosure to 
Beck
 objectors is so that they can
 decide whether to cha
l-lenge the union™s fee calculations. As the Supreme 
Court observed, and contrary to the 
dissent, that pu
r-pose would be thwarted by keeping objectors
 in the 
dark and requiring them to challenge the union™s fi
g-ures. Although, as the dissent notes, unions generally 
enjoy a wide range of reasonableness under the
 duty of 
fair representation standa
rd, that range does not extend 
to conduct that contravenes 
Hudson
 and denies to 
nonmember objectors information essential to the exe
r-cise of their 
Beck
 and statutory rights. Nor can we 
agree, in light of the plain language of 
Hudson
, that it is 
appropriate
 to engage in the balancing analysis adv
o-cated by the dissent.
11
  The same analysis applies here: basic considerations of fai
r-ness require a union to provide new employees and no
n-members with the percentage by which their union fees 
would be reduced 
before
 they decide whether or not to o
b-ject under 
Beck
.  Only then can the employee make a fully 
informed decision.  Applying the animating principles of 
Hudson
, as defined and applied in 
Chambers & Owen
, to 
the facts of this case compels the conclusion that the
 per-centage must be supplied at 
stage 1.  
 The foregoing precedent also renders inappropriate our 
colleagues™ reliance on a balancing
 of interests analysis 
to hold that the union™s failure to provide preelection 
information relevant to the exercise of 
Beck
 rights is not 
arbitrary.  Moreover, even assuming such an analysis is 

appropriate, it does not favor permitting a union to wait 

until after an employee objects before disclosing the pe
r-centage of dues reductions for 
Beck
 objectors.  In 
Cha
m-bers & Owen
, th
e Board found the burden on unions of 
furnishing the more detailed information underlying such 
a reduction at 
stage 
2 rather than 
stage 
3 would not be 
particularly onerous, in large measure because of a
d-10 350 NLRB at 1169.
 11 Id. 
                                                                                                                                 FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 431 vances in computer and internet technology.
12  Furthe
r advances in computer technology make this rationale 
even more compelling today than it was then.  And, as 
the Board further noted in 
Chambers & Owen
, regulatory 
disclosure requirements already require unions to report 
their expenditures on representation
al activities.
13  Based 
on those figures, it should be relatively easy to calculate 
the remainder of total expenditures devoted to nonrepr
e-sentational purposes.
14 The majority acknowledges that the burden on most 
unions of furnishing the percentage reducti
on at 
stage 
1 would be slight because most unions already have the 
percentage in hand as part of their 
Beck
 procedures.  As a 
case in point, the Union produced the requested percen
t-ages within four days of a request.  Clearly, the info
r-mation was readily a
vailable, and producing it was no 
burden at all.  The majority expresses concern, however, 

for small unions that may not have 
Beck
 procedures or 
nonrepresentational calculations in place.  Presumably 
this problem would involve only those small unions that 
had never dealt with a 
Beck
 objection and would ther
e-fore have to calculate the percentage reduction for the 
first time.  However, it seems likely that the burden of 
doing so would be proportional to the size of the union:  

the smaller the union, the simpler the calculation, and the 
lighter the burden.  Thus
, we are not convinced that the 
burden on small unions to produce the percentage at 
stage 
1 is significant.  It is certainly no reason to excuse 
all unions from providing employees with the info
r-mation they need to exercise their statutory rights. 
 The Act
 refers to the Board™s role, in part, as assuring 
employees the ﬁfullest freedomﬂ in exercising their pr
o-tected rights.
15  In the present context, this means ensu
r-ing that employees have sufficient information to make 
an informed choice about their 
Beck
 rights.  The change 
sought by the General Counsel and Charging Party is not 
earthshaking.  Nonetheless, our colleagues decline to 
make this modest adjustment to the 
California Saw
 framework because they believe directly controlling legal 
precedent does not c
ompel it.  We disagree.  We believe 

that 
Hudson
, Chambers & Owen
, and 
Penrod
 collectiv
e-12  Id. at 1169
Œ1170.
 13  350 NLRB at 1169
Œ1170 fn. 14 (noting that U.S. Department of 
Labor Form LM
-2 
requires unions to disclose the amount of disburs
e-ments for all representational activities). 
 14 The majority, citing again to the Board™s 1999 decision in 
Dyn-
corp
, argues that calculating nonrepresentational expenditures would be 
ﬁan expensive and time
-consuming undertaking.ﬂ  The exponential 
advancement in technology and computerized record
 keeping in the 
past 15 years effectively blunts any force this argument may have had 
in 1999.
 15 Sec. 9(b).
 ly persuade that there is only one reasonable view of a 
union™s duty of fair representation in this case.
 Besides this direct persuasive authority, we believe 
that analo
gous legal rules and developments support our 
view as well.  First, throughout Supreme Court jurispr
u-dence on employees™ mandatory dues obligations to a 
union serving as their bargaining representative, there is 
strong concern for protection of employees a
gainst co
m-pelled speech in derogation of their First Amendment 
rights.  See, e.g., 
Machinists v. Street
, 367 U.S. 740
, 788Œ789 (1961) (ﬁThere is, of course, no constitutional 
reason why a union or other private group may not spend 
its funds for political o
r ideological causes if its members 
voluntarily join it and can voluntarily get out of it. 
. . .
  But a different situation arises when a federal law steps 
in and authorizes such a group to carry on activities at 
the expense of persons who do not choose to
 be members 
of the group as well as those who do. 
 Such a law, even 
though validly passed by Congress, cannot be used in a 

way that abridges the specifically defined freedoms of 
the First Amendment. 
 And whether there is such 
abridgment depends not only on
 how the law is written 
but also on how it works
.ﬂ) (citations omitted and e
m-phasis supplied).   Indeed, in the context of an agency fee 

imposed on nonmember employees by state law, the S
u-preme Court has recognized prior notice as an important 
contributor 
to protection of employees™ First Amendment 
rights.  In that context, ﬁan agency
-fee provision imposes 
‚a significant impingement on First Amendment rights,™  
and this cannot be tolerated unless it passes ‚exacting 
First Amendment scrutiny.™ﬂ  
Harris v. Qu
inn
, 134 S. Ct. 
2618, 2639 (2014) (quoting 
Knox v. Service Employees
, 132 S. Ct. 2277, 2289 (2012)).   The Court continued: 
 In 
Knox
, we considered specific features of an agency
-shop agreement
Šallowing a union to impose upon 
nonmembers a special assessmen
t or dues increase 
without providing notice 
and without obtaining the 
nonmembers' affirmative agreement
Šand we held that 
these features could not even satisfy the [commercial 
speech protection] standard employed in 
United States 
v. United Foods, Inc.
, 533 
U.S. 405, 415 (2001), where 
we struck down a provision that compelled the subsid
i-
zation of commercial speech.
 Id. (italics for emphasis).  The
 Court™s reasoning in 
Knox
, as 
restated by 
Harris
Šthat in public sector cases, First 
Amendment freedoms require pr
ior notice in order to secure 
nonmember employees™ affirmative agreement to agency 

fees
Šsupports our view that some greater and earlier notice 
to private sector employees under our Act is required.  Ot
h-erwise, even under a duty of fair representation stand
ard, 
judicial assessment of how our Act works, i.e
., the rules of 
                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 432 disclosure mandated by a 
Federal agency, will inevitably be 
that it impermissibly abridges those freedoms.
 Another instructive analogy arises from the area of a
t-torney fee disclosures to pot
ential class members in Rule 
23 class action litigation monetary settlements.  There, 
attorneys who serve as class counsel hold duties to class 
members similar to a union™s duty of fair representation 
to employees.
16  Thus, such attorneys, in their capacity 
representing the class, and in order to receive judicial 
approval for any class settlement, must disclose the 
amount of the claimed attorneys™ fees in the proposed 

class action settlement
Šand how that amount was ca
lcu-lated
Što class members.  This disclosure must happen 
before 
such members make the decision whether to stay 
in the class or ﬁopt outﬂ of the class (and thus ﬁopt outﬂ 
of representation by class counsel), so that potential class 
members can make an inform
ed choice to (1) accept the 
claimed fee amount, (2) reject it entirely by ﬁopting out,ﬂ 

or (3) contest the fee claim with an objection.  See gene
r-ally 
Newberg on Class Actions § 8:22
Œ8:225 (5th ed.); 
Manual for Complex Litigation, F
ourth, §§ 21.722
Œ21.724 
(Federal Judicial Center, 2004).  Similarly, 
providing notice of the exact amount of nonrepresent
a-tional expenditures that the union will charge 
before
 em-ployees must decide whether to forego membership and 
object to that amount allows those employees to m
ake an 
informed choice as to whether to object to both union 

membership and payment.  See Newberg on Class A
c-tions § 8.25 (ﬁAllowing class members an opportunity 
thoroughly to examine counsel's fee motion, inquire into 
the bases for various charges and ens
ure that they are 
adequately documented and supported is essential for the 
protection of the rights of class members.ﬂ) (quoting 
In 
re Mercury Interactive Corp. Securities Litigation
, 618 
F.3d 988, 994 (9th Cir. 2010)).
 Finally, the trend in federal law is
 to require more pre
-choice disclosure, not less.  This is especially true where 
a consumer or employee is involved.  Consider, for e
x-ample, the expansion of mortgage loan and credit card 

disclosure requirements in the Truth in Lending Act of 
1968, Mortgag
e Disclosure Improvement Act of 2008, 
Credit Card Disclosure Act of 2008, 15 U.S.C. §1601 et 
seq., and their implementation in rules promulgated by 
the Federal Reserve Board, 74 FR 23289 (2009)
, and 75 
FR 7658 (2010), and by the Consumer Financial Prote
c-tion Bureau, 77 FR 69738 (2012); the imposition of food 
labeling and nutrition disclosure requirements in the N
u-trition Labeling and Education Act (NLEA) of 1990 (the 

1990 amendments), which added section 403(q) of the 
16 Fed.R.Civ.P. 23(g) (ﬁClass counsel must fairly and adeq
uately 
repre
sent the interests of the class
ﬂ). Federal Food, Drug, and Cosmetic Act (2
1 U.S.C. § 
343(q)), and the implementation and proposed expansion 

of these requirements by the Food and Drug Administr
a-tion, 79 FR 11880 (2014).  The majority offers no co
m-
pelling reason why employees, who are essentially the 

consumers of union services, s
hould be afforded less 
notice concerning fees and less ﬁtruth
-in-labelingﬂ than 
the average American consumer receives.  Similarly, it is 

a mystery why employees should not be fully informed 
by a union so they can exercise their dues objection 
rights, even
 while they must be fully informed of their 
rights under federal employment laws by federal contra
c-tor employers, per the Department of Labor.  See
 75 FR 
28368 (2010).  
Significantly, when the federal gover
n-ment participates in the market as a consumer, it
 de-mands far more detailed notice from its service provi
d-ers, e.g., their past history of legal compliance troubles, 

than what the Board here is willing to require for e
m-ployees, who are expressly protected by our Act, about 
where their own money may be go
ing.  See Executive 
Order 13673, ﬁFair Pay and Safe Workplaces,ﬂ 79 FR 
45309 (July 31, 2014).  What™s sauce for the goose is 
sauce for the gander.   Employees should not receive less 

notice, just because the relevant facts are in possession of 
a union.
 Req
uiring that unions provide employees with the pe
r-centage of nonrepresentational expenses at 
stage 
1, b
e-fore the employees must decide their status under a u
n-ion
-security clause, comports with basic considerations 
of fairness, is essential to the exercise o
f their statutory 
rights, and is consistent with the overwhelming national 
approach of ﬁmore notice, not less.ﬂ  Thus, we would 
require a union to provide represented employees with its 
reduced fee calculation for nonchargeable expenses at 
stage 
1.17   Mic
hael Beck, Esq., 
for the General Counsel.
 Jonathan D. Karmel, Esq., 
of Chicago, Illinois, for the R
e-spondent Union.
 James Plunkett, Esq., 
of Springfield, 
Virginia
, for the Individ
u-al Charging Party.
 DECISION
 STATEMENT OF THE 
CASE
 C. RICHARD 
MISERENDINO
, De
puty Chief Administrative 
Law Judge. 
 On June 5, 2005, a charge was filed against the 
United Food and Commercial Workers Union, Local 700 (L
o-cal 700 or Union)
1 alleging that Local 700 failed to inform the 
Individual Charging Party, Laura Sands (Sands), of 
her right to 
become a nonmember and of her right as a nonmember to o
b-17 We would apply this requirement prospectively, and accordingly 
we concur in the dismissal of the complaint.  
 1 All dates are 2005, unless otherwise indicated.
                                                                                                    FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 433 ject to paying the equivalent of union dues and fees. 
 This po
r-tion of the charge alleging that Sands was not provided with 
information in compliance with the legal standards established 
in 
Communications Workers v. Beck, 
47 U.S. 735 (1988)
, and 
NLRB v. General Motors, 
373 U.S. 734 (1963)
, was dismissed 
by the Regional Director for Region 25.
  On October 15, 2005, 
however, a complaint issued alleging that Local 700 violated 

Section 8(b)(1)(A) of the Act by failing to provide Sands with 
the percentage reduc
tion of dues and fees for non
member o
b-jectors when the Union first informed her of her obl
igations 
under the union
-security clause.
 On July 10, 2007, the General Counsel, Respondent Union, 
and Individual Charging Party submitted a 
joint 
motion and 
stipulation of 
facts pursuant to Section 102.35(a)(9) of the 
Board
™s Rules and Regulations waiving
 a hearing and submi
t-ting this case to an 
administrative 
law 
judge for issuance of 
findings of fact, conclusions of law and order. 
 The parties 
agreed that the stipulation of facts, charge, complaint, answer, 
exhibits attached to the stipulation, 
statement
 of 
issues 
presen
t-ed, and each party
™s statement of 
position would constitute the 
entire record in this case and that no oral test
imony was nece
s-sary or desired.
 On August 22, 2007, I issued an Order granting the joint m
o-tion and directing the parties to f
ile briefs by September 24, 
2007. 
 The Individual Charging Party and the Respondent U
n-ion filed briefs.
 On the entire record, and after considering the parties
™ posi-tion statements and the briefs filed by the Individual Charging 
Party and the Respondent Un
ion, I make the following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 Kroger Limited Partnership I (Kroger or Employer), a corp
o-ration, with its principal office in Cincinnati, Ohio, and a facil
i-
ty located, among other places, in Crawfordsville, Indiana, is 
engaged 
in the retail sale of groceries, pharmaceuticals, and 
sundry goods. 
 During the 12
-month period preceding the filing 
of the complaint, Kroger, purchased and received at its Cra
w-fordsville, Indiana facility, goods valued in excess of $50,000 
directly from p
oints outside the State of Indiana. 
 At all mater
i-al times, Kroger has been an employer engaged in commerce 
within the meaning of Section
 2(2), (6), and (7) of the Act.
 The Respondent, United Food and Commercial Workers U
n-ion, Local 700, is a labor organiz
ation within the meaning of 
Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 A. 
 Stipulated Facts
 Local 700 and Kroger have a collective
-bargaining agre
e-ment which requires as a condition of employment all bargai
n-ing unit employees to join or pay fees to the Union. 
 On D
e-cember 10, 2004, Sands was hired by Kroger to work at the 
Crawfordsville, Indiana
 facility.
 By letter, dated January 11, 2005, the Union advised Sands 
that as a new employee she was represented by 
the Union.
  It 
also asked her to complete and return a membership application 

packet, which contained a copy of the collective
-bargaining 

agreement
™s valid union
-security clause, a membership applic
a-tion with check
-off authorization, and the following sepa
rate 
statement:
  Important Information Concerning Your
 Opportunity to Become an Active Member of the
 United Food and Commercial Workers International
 Union, AFL
ŒCIO, CLC, Local 700 and Your
 Rights Under the Law.
  The right by law, to belong to the Union an
d to parti
c-ipate in its affairs is a very important right. 
 Currently, you 
also have the right to refrain
 from becoming a member of 
the Union. 
 If you choose this option, you may elect to sa
t-isfy requirements of a contractual union security provision 
by pa
ying
 the equivalent of an initiation fee and monthly 
dues to the Union.  In addition, non
-members who object 
to payment in full of the equivalent of dues and fees
 may 
file written objections to funding expenditures that are not 

germane to the Union
™s dutie
s as your agent for collective 
bargaining.  If you choose to be an objector, your financial 
obligation will be reduced very slightly.  Individuals who 

choose to file such objections should advise the Union in 
writing at its business address of this choice.
  The Union 
will then advise you of the amounts which you must pay 
and how these amounts are calculated, as well as any pr
o-cedures we have for challenging our computations.
 Please be advised that non
-member status constitutes a 
full waiver of the
 rights 
and benefits of UFCW membe
r-ship.  More specifically, this means that you
  would not be 
allowed to vote on contract modifications or new co
n-
tracts; would be ineligible to hold union office or partic
i-pate in union elections and all other rights, privileges, 
and 

benefits established for and provided to active UFCW 
members by the UFCW International Constitution, Local 
700 Bylaws, or established by the local Union.
 We are confident that after considering your options, 
you will conclude that
 the right to particip
ate in the dec
i-sion making process of your Union is of vital 
importance 

to you, your family and your co
-workers, and you will 
complete your 
application for membership in the United 
Food and Commercial Workers.
 Your involvement in your union is vital to th
e pr
o-tection of job security, wages, benefits, and working 

conditions.
  (Jt. Exh. 2.)
 On January 25, 2005, the Union sent Sands a second letter 
which explained her financial obligations to the Union. 
 With 
regard to the amount of dues and the initiation fe
es, the letter 
stated:
  Currently, full regular monthly dues and fees based on 
your hire date of 
December 10, 2004
 are set forth below.
 Dues for February 2005
     at $25.39 per month
  $25.39
 Initiation fees
   $66.00
 Total
    $91.39
  (Jt. Exh. 3
.)   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 434 Enclosed
 with the letter was a duplicate membership applic
a-tion packet, including the above
-reference notice informing 
Sands, among other things, of her right to be and remain a non
-member of the Union and to object to paying any dues or fees 
not germane to the Un
ion
™s duties as the exclusive collective
-bargaining representative. 
 A few days later, Sands joined the 
Union.
 On June 25, Sands sent a letter to the Union resigning as a 
member 
ﬁeffective immediately
ﬂ and stating:
  . . . I object to the collection and expenditure by the 
union of a fee for any purpose other than my pro rata share 
of the union
™s costs of collective bargaining, contract a
d-
ministration, and grievance adjustment, as is my right u
n-der 
Communications Workers v. 
Beck,
 487 U.S. 735 
(1988).  Pursuant to 
Teachers Local 1 v. Hudson
, 475 U.S. 
292 (1986), and 
Abrams v. Communications Workers
, 59 
F.3d 1373 (D.C. Cir. 1995), I request that you provide me 
with my procedural rights, including: reduction of my fees 
to an amo
unt that includes only lawfully chargeable costs, 
notice of the calculation of that amount, verified by an i
n-dependent certified public accountant; and notice of the 
procedure that you have adopted to hold my fees in
 an i
n-terest
-bearing escrow account and 
give me an opportunity 
to challenge your calculation and have it reviewed by an 
impartial decisionmaker.  Accordingly, I also hereby not
i-fy you that I wish to authorize only the deduction of repr
e-sentation fees from my wages.
  (Jt. Exh. 4.)
 Four days later
, on June 29, the Union responded in writing 
advising Sands of the percentage of her dues reduction and the 

reduced dollar amount. 
 She also was provided with a copy of 
portions of the auditors
™ report and the procedure for objecting 
to and challenging the
 Union
™s calculation of the nonmember 
fees.
2  Sands did not challenge the Union
™s calculations.
 III.  ISSUE SUBMITTED
 Did the Respondent violate its duty of fair representation u
n-der the National Labor Relations Act by failing to include in its 

initial
 Beck
 notice to the Charging Party the amount of full 
Union dues and the percentage reduction in dues that objecting 
members would receive?
 IV.  THE PARTIES
™ POSITIONS
 All of the parties acknowledge, and agree, that under current 
Board law new employees mus
t receive an initial notice i
n-for
ming them of their right not to become a union member, of 
their right not to pay full union dues and fees, and of their right 

to object to payment of full dues and fees. 
 See 
California Saw 
& Knife Works, 
320 NLRB 224, 229
Œ230 (1995). 
 If an e
m-ployee objects to funding union activities that are unrelated to 
collective
-bargaining, contract administration, and grievance 
adjustment, the Union must advise the 
Beck
 objector of the 
percentage of reduction in fees, the basis for th
e union
™s calc
u-lation, and of the right to challenge these
 figures.
 2 The Union
 maintains 36 separate dues rates, covering 5 Kroger 
bargaining units, including 9 separate dues rates covering the Kroger 
clerks and meat bargaining units.
 The Individual Charging Party and the General Counsel do 
not assert that under current Board law a violation occurred. 
 Rather, they argue that current Board law should be reconsi
d-ered and
 reversed to require that unions inform employees in 
the initial 
Beck 
notice of the percentage reduction in dues that 
an objecting employee would receive and the total amount of 
dues to which the percentage applies. 
 They argue that current 
Board law confl
icts with the Supreme Court
™s decision in 
Chi-cago Teachers Union v. Hudson, 
475 U.S. 292, 306 (1986), a 

public sector case, where nonunion employees challenged an 
agency shop agreement on the grounds that it violated their 
First and Fourteenth Amendment ri
ghts because it did not ad
e-quately prevent the use of their proportionate share of dues for 
impermissible purposes.
  The Court stated that 
ﬁ[b]asic consi
d-erations of fairness 
. . . dictate that the potential objectors be 
given sufficient information to gau
ge the propriety of the u
n-ion
™s fee.
ﬂ3 The General Counsel and Individual Charging Party ther
e-fore assert that 
Hudson 
directs and fairness dictates that notice 
of the percentage deduction, along with the full dues, should be 

given to potential objectors, l
ike Sands, in the initial notice in 
order for them to decide intelligently whether or not to object. 
 They also argue that a change in current Board law is warranted 
in light of the appellate court decision in 
Penrod v. NLRB, 
203 
F.3d 41, 47 (D.C. Cir 2000
), and the Board
™s decision in 
Tea
m-sters Local 579 (Chambers & Owen, Inc.), 
350 NLRB 
1166 
(2007).
 Finally, the General Counsel argues that requiring the Union 
to provide this information in the initial notice will not be bu
r-densome because many major natio
nal and international unions 
have developed 
Beck 
systems with the percentage information 
readily available.
  In addition, the General Counsel asserts that 
local unions can make use of a 
ﬁlocal presumption
ﬂ that the 
percentage of a local
™s expenditures char
geable to objectors is 
at least as great as the chargeable percentage of its parent union 

and can rely on their international
™s Beck 
system to comply 
with thei
r duty of fair representation.
 Local 700 argues that a union breaches it duty of fair repr
e-sentat
ion only if its actions are arbitrary, discriminatory, or in 
bad faith. 
 Unions are given a 
ﬁwide range of reasonableness
ﬂ in meeting this standard. 
 The current Board law is clear with 
regard to the initial notice unions must give to new employees. 

There 
is no argument or evidence that Local 700 violated its 
duty under current Board law. 
 Rather, the stipulated facts show 
that the Union initially provided Sands with all the information 

required by law. 
 Thus, the Union
 asserts that its conduct was 
not arbitrary, 
discriminatory or in bad faith.
 Local 700 further asserts that providing Sands and thousands 
of other employees with individual calculation of their reduced 

dues and fees would be burdensome notwithstanding the 
fact 
3 It should be pointed out that the ﬁpotential objectorsﬂ in 
Hudson, 
where not potentially objectin
g to being union members (because they 
already were nonunion members).  Rather, as nonunion members they 
were potential objectors to the use of agency shop fees for purposes 
other than collective
-bargaining and contract administration, which 
makes them mor
e akin to second stage 
Beck 
objectors, who may pote
n-
tially challenge a union™s financial calculations.
                                                                                                    FOOD 
& COMMERCIAL WORKERS L
OCAL 
700
 (KROGER LIMITED PARTN
ERSHIP
) 435 that national and international unions have 
Beck 
systems in 
place. 
 It points out that in Kroger bargaining units alone, the 
Union maintains 36 separate dues rates covering thousands of 
employees in five different Kroger bargaining units. 
 Local 700 
therefore argues that providing specific calculations of reduced 
dues and fees for all nonmember
s would be overly burdensome.
 Finally, Local 700 argues that reliance on 
Hudson, 
supra,
 is 
misplaced. 
 It asserts that 
Hudson 
involved public sector e
m-ployees an
d First Amendment rights and concerned nonunion 
employees who had already qual
ified for a reduced fee.
 V.  ANALYSIS AND FINDING
S It is well settled law that a Board administrative law judge 
must 
ﬁapply established Board precedent which the Supreme 
Court ha
s not reversed
ﬂ (citation omitted), leaving for the 
Board, not the judge, to determine whether that precedent 
should be varied. 
 Waco, Inc., 
273 NLRB 746, 749 fn. 14 
(1984). 
 All parties here agree that under current Board law 
Local 700 has not acted arbit
rary, discriminatory, or in bad 
faith in violation of Section 8(b)(1)(A) of the Act.
  In addition, 
a careful reading of the Board
™s recent decision in 
Chambers & 
Owens, Inc.
 does not establish a basis for finding a vio
lation.
 In 
Chambers & Owens, Inc., 
the
 issue before the Board was 
whether the union was required to provide a nonmember 
Beck 
objector with information concerning its affiliates
™ activities 
and the extent to which those activities were chargeable or 
nonchargeable prior to the nonmember objector
™s filing a cha
l-lenge to the Union
™s reduced dues and fees calculation. 
 350 
NLRB 
1166, 1168
 (2007). 
 In other words, the question pr
e-sented to the Board was how much information is a union r
e-quired to furnish a 
Beck 
objector at the 
second
 stage of the 
Bec
k objections procedure in order for the objector to decide whether 
or not to challenge the unions
™ reduced fee computa
tions.
 In that context, the Board agreed with the Supreme Court
™s reasoning in 
Hudson 
that 
ﬁbasic considerations of fairness
ﬂ dictate that
 adequate information regarding dues and fees r
e-ductions be provided to objectors to allow them to challenge 
unions
™ reduced fees computations. 
 It also found, in accord 
with the District of Columbia Circuit in 
Penrod
,4 that as to 
affiliate expenditures, 
Hudson
 is dispositive of the issue, i.e., 
unless a union demonstrates that none of the amount paid to 
affiliates was used to subsidize activities for which nonme
m-bers may not be charged, then an explanation of the share that 
was so used is surely required.
  Penrod, 
203 F.2d at 47. 
 Not-withstanding the Board
™s favorable discussion of 
Hudson 
and 
4 In 
Penrod, 
the DC Circuit decided three issues: Did the NLRB e
n-
gage in reasoned decisionmaking in determining that a list of general 
expenditure catego
ries provided by the union, in response to a 
Beck
 objection, was sufficient to allow employees to determine whether to 
challenge reduced fee calculations; was the union required to explain 

how its affiliated unions used money that the union considered char
ge-able to 
Beck 
objectors; and was the union required to identify in the 
initial 
Beck 
notice given to new employees and financial core payors, 
i.e., those employees who are not full union members, the percentage 
reduction in dues that would result from a 
Beck 
objection?
 Penrod, 
the Board in 
Chambers & Owens, Inc., 
did not address 
the issue of whether a union is required to provide a potential 
Beck 
objector with financial information 
in the initial 
Beck 
notice. 
 Despite the appellate court
™s holding in 
Penrod
 on that 
very issue, the Board to date has not applied the 
Penrod 
hol
d-ing on that issue, thereby indicating a reversal of current Board 

law. 
 An administrative law judge is bound t
o apply established 
Board precedent which neither the Board nor Supreme Court 

has reversed, notwithstanding contrary decisions by courts of 

appeals. 
 Los Angeles New Hospital, 
244 NLRB 960, 962 fn. 4 
(1979), enfd. 640 F.2d 1017 (9
th Cir. 1981). 
 As a matte
r of 
current Board law, therefore, Local 700
™s conduct did not vi
o-late the Act.
 Nor do the factual circumstances here warrant a violation.
  The thrust of the General Counsel and Individual Charging 
Party
™s argument is that more financial information in the
 initial 
notice is essential to helping a potential objector make an i
n-formed decision on whether or not to object to union membe
r-ship. 
 The undisputed facts show, however, that on June 25, 
2005, Sands resigned as a union member 
ﬁeffective immediat
e-lyﬂ wit
hout any financial information other than the amount of 
union member dues. 
 She also objected to the collection and 
expenditure by the Union of a fee for any purpose other than 

collective
-bargaining, contract administration, and grievance 
adjustment, and d
emanded the percentage of her dues reduction 
and the reduced dollar amount, which she promptly received 
and did not challenge. 
 Thus, it is quite apparent that Sands had 
all the information she needed to make an informed decision to 

object.
  In 
Chambers & 
Owens, Inc., 
the Board found that 
where a union
™s procedure purporting to implement 
Beck
 actu-ally impedes a nonmember employee from exercising his 
Beck
 rights and interferes with the statutory right under Section 7 to 

refrain from assisting a union, its co
nduct is arbitrary and u
n-reasonable and therefore violated of Section 8(b)(1)(A) of the 

Act.
  350 NLRB 
1166, 1168
.  The undisputed facts here do not 
support such a conclusion.
 For these reasons, I find that the Respondent did not violate 
Section 8(b)(1)(A)
 of the Act as alleged in the complaint. 
 Ac-cordingly, I shall recommend that complaint be dismissed.
 CONCLUSIONS OF 
LAW The Respondent has not violated the Act in any manner a
l-leged in the complaint.
 On these findings of fact and conclusions of law and on
 the 
entire record, I issue the following recommended
5 ORDER
 The complaint is dismissed.
 5 If no exceptions are filed as provided by Sec. 102.46 of the Board
™s Rules and Regulations, the findings, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them 
shall be deemed waived for all pu
r-poses.
                                                                                                     